1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   BYRON CHAPMAN,                       No. 2:17-cv-1745 WBS CKD
13               Plaintiff,

14       v.                               MEMORANDUM & ORDER RE:
                                          PLAINTIFF’S MOTION FOR
15   MARK C. JACOBS,                      ATTORNEYS’ FEES, COSTS, AND
                                          LITIGATION EXPENSES
16               Defendant.

17

18                              ----oo0oo----

19            Before the court is plaintiff’s Motion for Reasonable

20   Attorneys’ Fees, Including Costs and Litigation Expenses.

21   (Docket No. 29.)   Plaintiff Byron Chapman is a physically

22   handicapped person who brought this action based on barriers he

23   encountered at defendant Mark Jacob’s law office.   Plaintiff

24   alleged violations of the Americans with Disabilities Act

25   (“ADA”), 42 U.S.C. § 12101 et seq., California Health & Safety

26   Code § 19955, and the California Unruh Civil Rights Act,

27   California Civil Code § 51, et seq.    The parties settled the case

28   and defendant agreed that plaintiff, as a prevailing party, is
                                      1
1    entitled to reasonable attorney’s fees and costs, as to be

2    determined by the court.     This matter was taken under submission

3    pursuant to Local Rule 230(g).

4               “The ADA authorizes a court to award attorneys’ fees,

5    litigation expenses, and costs to a prevailing party.”      Lovell v.

6    Chandler, 303 F.3d 1039, 1058 (9th Cir. 2002); see 42 U.S.C. §

7    12205.    The court also may award attorney’s fees to the

8    prevailing party in a suit brought under the Unruh Act.     See Cal.

9    Civ. Code §§ 52(a) & 55.55.

10              The court calculates the reasonable amount of

11   attorney’s fees by following a two-step process.     First, the

12   court determines the lodestar calculation -- “the number of hours

13   reasonably expended on the litigation multiplied by a reasonable

14   hourly rate.”    Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

15   Second, the court may adjust the lodestar figure “pursuant to a

16   variety of factors.”    Gonzalez v. City of Maywood, 729 F.3d 1196,

17   1209 (9th Cir. 2013) (citation and internal punctuation omitted).

18   There is a strong presumption that the lodestar amount is

19   reasonable.     Fischer v. SJB-P.D. Inc., 214 F.3d 1115, 1119 n.4

20   (9th Cir. 2000).    In determining the size of an appropriate fee
21   award, the court need not “achieve auditing perfection.”     Fox v.

22   Vice, 563 U.S. 826, 838 (2011).     The court may use estimates and

23   “take into account [its] overall sense of a suit” to determine a

24   reasonable attorney’s fee.    Id.

25   I.   Lodestar Computation

26        A.    Reasonable Number of Hours
27              “The prevailing party has the burden of submitting

28   billing records to establish that the number of hours it has
                                         2
1    requested are reasonable.”     Gonzalez, 729 F.3d at 1202.     The

2    court may reduce the hours “where documentation of the hours is

3    inadequate; if the case was overstaffed and hours are duplicated;

4    [or] if the hours expended are deemed excessive or otherwise

5    unnecessary.”     Chalmers v. City of Los Angeles, 796 F.2d 1205,

6    1210 (9th Cir. 1986).

7                 Plaintiff submitted a billing summary itemizing time

8    spent by attorneys Thomas Frankovich and Amanda Lockhart.       (Decl.

9    of Thomas Frankovich (“Frankovich Decl.”), Ex. F (Docket No. 30-

10   4).)   Plaintiff requests a total of $62,050 in attorney’s fees

11   for 87 hours of work.     (Id.)   The billing summary shows that

12   Frankovich billed 79 hours and Lockhart billed 8 hours, though

13   defendant maintains that numerous time entries are excessive,

14   redundant, unnecessary, or otherwise more appropriately performed

15   by non-billing staff.

16                Frankovich’s time sheet proves to be of little help to

17   the court.     He does not indicate whether the time for the

18   individual entries is listed in hours or minutes.     If the time

19   indicated is in hours, the individual entries add up to a total

20   number of hours far greater than the 79 hours he claims.       Indeed,
21   it appears to the court that many of these time entries are

22   missing decimal points or otherwise overestimated.     However, the

23   court cannot discern which entries are listed incorrectly and in

24   which ways.     Due to these deficiencies with Frankovich’s time

25   sheet, the court in its discretion takes a holistic approach in

26   examining his claimed entries.      See Fox, 563 U.S. at 838-39.
27                Taking this approach, the court reduces Frankovich’s

28   total time spent on this case, including the fee application, to
                                         3
1    39 hours, which is far more consistent with the expectation he

2    set at the settlement conference.1    (See Decl. of Elizabeth

3    Stallard ¶ 10 (Docket No. 35-1).)     Moreover, looking at the

4    individual entries, it appears that Frankovich overbilled for his

5    work in this case.    He has billed for clerical tasks, such as

6    phone calls and emails to the court, for which he cannot recover,

7    at least not a normal attorney’s billing rate.     See Missouri v.

8    Jenkins by Agyei, 491 U.S. 274, 288 & n.10(1989); Yates v. Vishal

9    Corp., No. 11-CV-00643-JCS, 2014 WL 572528, at *6 (N.D. Cal. Feb.

10   4, 2014) (disallowing fees billed for purely clerical or

11   secretarial tasks).    He has also overbilled for filings, like

12   plaintiff’s complaint, remedial letters, and the pretrial

13   statement, that appear to be boilerplate and resemble what he has

14   produced in similar cases.    See Johnson v. Xinliang Bai, No.

15   2:16-cv-1698 WBS GGH, 2017 WL 3334006, at *2 (E.D. Cal. Aug. 4,

16   2017) (reducing time entries under similar circumstances).

17   Further, he has billed a number of hours related to his

18   consultation with Scottlynn Hubbard, a purported expert on

19   attorney’s fees.     As will be explained below, the court will not

20   allow plaintiff to recover for any time related to Hubbard’s work
21        1    On April 25, 2019, this court issued an order requiring
22   plaintiff’s attorneys to bring to the settlement conference,
     among other things, “all time sheets showing hours worked.”
23   (Docket No. 27 (emphasis added).) Now, after the case has
     settled, Frankovich claims that he has discovered additional
24   entries that were “tucked away” and not presented at the
     settlement conference. (See Frankovich Decl. ¶ 68.) To avoid
25   prejudice to defendant, the court will honor the expectation
26   plaintiff’s counsel set at the settlement conference. See
     Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186
27   (2017) (federal courts have the inherent authority to manage
     their own affairs and regulate conduct which abuses the judicial
28   process) (citations and quotations omitted).
                                     4
1    in this case.

2             By contrast, the individual time entries presented for

3    Lockhart are much easier to discern and add up to the eight hours

4    she claims.     While defendant maintains that Lockhart spent some

5    of her time on purely secretarial tasks, the court finds the

6    claimed time to be reasonably expended on the case.    For

7    instance, any time Lockhart spent on emails appears to relate to

8    the merits of plaintiff’s case.

9             Having made the above reductions, the court finds that

10   plaintiffs’ attorneys reasonably expended a total of 47 hours.

11       B.   Reasonable Hourly Rate

12            The reasonable hourly rate is determined according to

13   “the prevailing market rates in the relevant community,” Blum v.

14   Stenson, 465 U.S. 866, 895 (1984), “for similar work performed by

15   attorneys of comparable skill, experience, and reputation,”

16   Chalmers, 796 F.2d at 1210-11.     The relevant legal community “is

17   the forum in which the district court sits,”     Prison Legal News

18   v. Schwarzenegger, 608 F.3d 446, 454 (9th Cir. 2010), which here

19   is the Sacramento Division of the Eastern District of California.

20            The prevailing party has the burden of producing
21   sufficient evidence that its “requested rates are in line with

22   those prevailing in the community for similar services by lawyers

23   of reasonably comparable skill, experience and reputation.”

24   Blum, 465 U.S. at 895 n.11.    “The hourly rate for successful

25   civil rights attorneys is to be calculated by considering certain

26   factors, including the novelty and difficulty of the issues, the
27   skill required to try the case, whether or not the fee is

28   contingent, the experience held by counsel and fee awards in
                                        5
1    similar cases.”     Moreno v. City of Sacramento, 534 F.3d 1106,

2    1114 (9th Cir. 2008).     “While disability access cases are a

3    subset of civil rights practice, the reasonable hourly rate

4    merited in routine disability access cases typically falls below

5    the hourly rate charged in more complicated civil rights cases.”

6    Johnson v. Patel, No. 2:14-cv-2078 WBS AC, 2016 WL 727111, at *3

7    (E.D. Cal. Feb. 23, 2016).

8                 Here, plaintiff seeks an hourly rate of $750 for

9    Frankovich and $350 for Lockhart.       Frankovich has been an

10   attorney for over 42 years and claims to have prosecuted over

11   2,000 disability access cases throughout California.       (See

12   Frankovich Decl. ¶¶ 4 & 11-12.)     Lockhart has been an attorney

13   for about six years, working on almost exclusively disability

14   access cases.     (See id. ¶¶ 31-33.)    The court finds, and

15   plaintiff does not dispute, that this case involved a

16   straightforward application of the law and did not present novel

17   or difficult issues requiring a high level of skill or

18   specialization.

19                The undersigned has not had the opportunity to

20   determine Frankovich’s hourly rate in previous disability access
21   cases.   For attorneys with around twenty years of experience,

22   this court has found that an hourly rate of $300 is appropriate

23   in disability access cases. See Johnson v. Hey Now Props., LLC,

24   No. 2:16-cv-02931 WBS KJN, 2019 WL 586753, at *3 (E.D. Cal. Feb.

25   13, 2019).     Because Frankovich has significantly more experience

26   and defendant concedes that an hourly rate of $350 is
27

28
                                        6
1    appropriate, the court will award an hourly rate of $350.2    (See

2    Def.’s Opp’n at 13-14 (arguing that an award of $350 an hour for

3    Frankovich is both reasonable and appropriate) (Docket No. 35).)

4    The court declines to award Frankovich a higher hourly rate.

5    This ADA case was not complicated, and as other courts have

6    observed, Frankovich has reduced these cases to “a kind of

7    routine.”   See, e.g., Yates, 2014 WL 572528, at *6; see also

8    Loskot v. Annie’s Panda Garden, No. 2:13-cv-00213 JAM, 2015 WL

9    2235521, at *2 (E.D. Cal. May 12, 2015) (calculating $300 per

10   hour lodestar rate for Frankovich and declining to award a rate

11   of $400 per hour, which is normally reserved for complicated

12   civil rights cases litigated by attorneys with at least 30 years

13   of experience).

14               This court has examined the experience of Lockhart in

15   previous access cases and found that an hourly rate of $150-$175

16   is appropriate for her work.    See Johnson v. Powers, No. 2:15-cv-

17   00245 WBS AC(PS), 2019 WL 2386063, at *1 (E.D. Cal. June 6, 2019)

18   (collecting cases); Hey Now, 2019 WL 586753, at *3.    Plaintiff

19   does not cite any new cases finding that Lockhart’s reasonable

20   hourly rate in Sacramento for a routine disability access case
21   exceeds these rates.    The court also notes that while it approved

22   a rate of $175 for Lockhart in Powers, 2019 WL 2386063, at *1,

23
          2    To the best of this court’s knowledge, Magistrate Judge
24   Craig Kellison in 2017 was the last Eastern District judge to
     assess Frankovich’s hourly rate, and he found that an hourly rate
25   of $300 was reasonable. See Pickern v. Nord Mkt., No. 2:17-CV-
26   1130-JAM-CMK, 2017 WL 6622749, at *6 (E.D. Cal. Dec. 28, 2017)
     (granting default judgment and awarding attorney’s fees and
27   costs). The undersigned in this case appears to be the first
     judge to award Frankovich this high of an hourly rate in
28   Sacramento.
                                     7
1    that rate was justified because “plaintiff’s counsel went above

2    and beyond what is typically done in a disability access case.”

3    Given no such circumstances in this case, the court determines

4    that a $150 per hour lodestar figure for Lockhart is appropriate

5    in this case.

6              Unsatisfied with the Eastern District’s practice of

7    determining reasonable hourly rates, plaintiff offers some

8    evidence in support of his counsel’s requested rates.   Plaintiff

9    does not, however, cite to any new cases from the Eastern

10   District justifying a higher rate than those set above by this

11   court.

12             Instead, plaintiff’s counsel first relies on Scottlynn

13   Hubbard’s report and declarations.    Hubbard’s declarations and

14   regression analysis are not helpful in determining the reasonable

15   rates for counsel.   Indeed, Hubbard concedes that the Eastern

16   District has capped the hourly rate awarded to attorneys in

17   disability access lawsuits.   (Decl. of Scottlynn Hubbard ¶ 20

18   (Docket No. 38).)3   He does not cite any case in the Eastern

19   District where Frankovich or Lockhart, or any other attorney,

20   have received a higher hourly rate in disability access cases
21   than what the court determined above.    The same concerns apply to

22   the declaration of Michael Welch.    He too fails to identify any

23   attorney’s fee award in Sacramento in any disability access case

24   that adopted plaintiff’s proposed rates.4   The court’s rate

25        3    Because the court does not rely on the exhibits
26   attached to Scottlynn Hubbard’s declaration, the request to seal
     those exhibits is DENIED AS MOOT.
27
          4    While Welch claims that he charges an hourly rate of
28   $750 as a defense attorney in disability access cases (see Decl.
                                     8
1    accounts for the experience of these attorneys and the complexity

2    of disability access cases -- all of which are factors this court

3    must consider.   See Chalmers, 796 F.2d at 1210-11.

4             The court also declines to use the Laffey Matrix to

5    determine the reasonable hourly rates.     As this court has stated

6    previously, “[t]he Laffey Matrix is not an accurate tool to

7    assess market rates in this district and it fails to account for

8    differences in hourly rates depending on the area of practice.”

9    Hey Now, 2019 WL 586753, at *3 (citation omitted).

10            Accordingly, because the reasonable hourly rates for

11   Frankovich and Lockhart are $350 and $150 respectively, the

12   lodestar in this case is $14,850, calculated as follows:

13            Frankovich:       39   x   $350     =   $13,650

14            Lockhart           8   x   $150     =   $ 1,200

15                                                    $14,850

16       C.   Adjustment to the Lodestar

17            Once the court has computed the lodestar, there is a

18   “‘strong presumption’ that the lodestar is the reasonable fee.”

19   Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (quoting

20   City of Burlington v. Dague, 505 U.S. 557, 562 (1992)).     The
21   Ninth Circuit has emphasized, however, that the district court

22   must consider “whether it is necessary to adjust the

23   presumptively reasonable lodestar figure on the basis of the Kerr

24   factors that are not already subsumed in the initial lodestar

25

26   of Michael Welch ¶ 7 (Docket No. 31)) he does not say that
     plaintiff’s attorney in any case he has handled has been awarded
27   fees at such a rate, and as Welch acknowledges, this rate is well
     in excess of rates previously approved for disability cases in
28   the Eastern District of California.
                                     9
1    calculation.”   Morales v. City of San Rafael, 96 F.3d 359, 363-64

2    (9th Cir. 1996) (citing, inter alia, Kerr v. Screen Guild Extras,

3    Inc., 526 F.2d 67, 70 (9th Cir. 1975)).     “[T]he Kerr factors only

4    warrant a departure from the lodestar figure in ‘rare and

5    exceptional cases.’”    In re Bluetooth Headset Prod. Liab. Litig.,

6    654 F.3d 935, 942 n.7 (9th Cir. 2011) (quoting Fischer, 214 F.3d

7    at 1119 n.4).   Plaintiff does not seek an enhancement under the

8    Kerr factors (see Pl.’s Mem. at 18 (Docket No. 29-1)), while

9    defendant argues that the Kerr factors warrant a downward

10   departure.

11             In support of his argument for a downward departure,

12   defendant relies on the following Kerr factors: (1) time and

13   labor required; (2) the preclusion from other employment; (3) the

14   undesirability of this case; and (4) the specific circumstances

15   of this case.   None of these factors warrant a downward departure

16   from the lodestar.     First, the court already significantly

17   reduced Frankovich’s claimed hours to appropriately account for

18   the time actually required to resolve this matter.     Second,

19   neither side introduces evidence indicating whether Frankovich

20   was precluded from other employment, so the court cannot reach a
21   conclusion under this factor either way.     Third, the court

22   acknowledges that the straightforward nature of these cases can

23   make them lucrative.    See Doran v. Corte Madera Inn Best W., 360

24   F. Supp. 2d 1057, 1063 (N.D. Cal. 2005) (reaching the same

25   conclusion).    However, the court already considered the

26   simplicity of this case when calculating appropriate hourly
27   rates.   Fourth, as explained above, the court has considered the

28   circumstances of this case by significantly reducing Frankovich’s
                                       10
1    allowed time to conform with representations he made at the

2    settlement conference.   Therefore, all the relevant factors taken

3    together do not favor a departure.

4              Accordingly, plaintiff will be awarded $14,850 in

5    attorney’s fees.

6    II.   Costs and Litigation Expenses

7              The ADA permits the court to allow “the prevailing

8    party . . . a reasonable attorney’s fees, including litigation

9    expenses, and costs.”    See 42 U.S.C. § 12205.    Plaintiff seeks

10   $11,498.00 in costs and litigation expenses.      These costs include

11   $98.00 in copying fees, $400.00 in filing fees, and $11,000.00

12   for the report and declaration of Scottlynn Hubbard.      (Pl.’s Ex.

13   G (Docket No. 30-5).)    Defendant objects only to the costs

14   related to Hubbard.

15             The request of $11,000 in fees for the preparation of

16   Hubbard’s so-called regression analysis is ludicrous.      Hubbard is

17   simply another plaintiffs’ attorney, with less experience than

18   Frankovich, who handles disability cases.    There is no showing

19   that has the qualifications to express any opinion as an expert

20   witness in statistical, financial or business analyses.      Yet,
21   plaintiff has the audacity to expect defendant in this case to

22   pay Hubbard $575 per hour for the preparation of his report,

23   almost twice the hourly rate Hubbard has ever recovered from this

24   court for his work as an attorney.

25             Moreover, the court finds this kind of analysis totally

26   useless in determining attorney’s fees in a routine fees motion.
27   Typically, parties submit declarations from local counsel

28   practicing in the relevant area indicating their hourly rate.
                                      11
1    See Johnson v. Wayside Prop., Inc., No. 2:13-cv-1610 WBS AC, 2014

2    WL 6634324, at *8 (E.D. Cal. Nov. 21, 2014).      Declarations from

3    Sacramento attorneys who represent plaintiffs in routine

4    disability access cases are far more helpful than Hubbard’s

5    declaration and regression analysis.    See id.   Hubbard’s

6    assessment of reasonable hourly rates was not based on the

7    customary award in the relevant practice area in this district.5

8                Indeed, “[r]easonable costs are those that are incurred

9    in efforts that materially advance the action toward resolution.”

10   Luna v. Hoa Trung Vo, No. 1:08-cv-1962 AWI SMS, 2011 WL 2078004,

11   at *9 (E.D. Cal. May 25, 2011) (citations and quotations

12   omitted).   The parties settled this matter under the assumption

13   that a settlement would save them the costs of proceeding to

14   trial.   Attempting to recover $11,000 in fees related to a single

15   report to obtain a far greater sum than the settlement in this

16   case is not within the spirit in which this case was settled and

17   defeats the entire purpose of the settlement.

18               Plaintiff’s counsel obviously obtained this report in

19   an effort to recover his requested hourly fee knowing that it was

20   well in excess of any rate that has ever been approved in this
21   district for this type of case.    Given this defendant’s limited

22
          5    In Orr v. California Highway Patrol, this court found
23   that an attorney may retain separate counsel to work on the fee
     motion and recover for that counsel’s work on the motion. See
24   Orr v. Cal. Highway Patrol, No. 2:14-cv-585 WBS EFB, 2015 WL
     9305021, at *13 (E.D. Cal. Dec. 22, 2015), vacated sub nom. on
25   other grounds, Orr v. Brame, 727 F. App’x 265 (9th Cir. 2018).
26   By contrast here, it appears that Hubbard had no role in drafting
     the fee motion. Instead, he was retained simply to justify a
27   higher hourly rate for plaintiff’s counsel using a methodology
     that was questionable at best. This is not time spent preparing
28   the fee motion. See Wayside, 2014 WL 6634324, at *9 n.5.
                                     12
1    resources, it is disconcerting that plaintiff’s counsel would

2    seek to use this case as a vehicle to challenge the rate

3    customarily applied in this district.      For all the foregoing

4    reasons, the court finds that the expenditure of $11,000 in costs

5    for the declaration and report of Hubbard was unnecessary,

6    unreasonable given the amount at issue, and unhelpful in

7    determining the reasonable hourly rate for a disability access

8    attorney in Sacramento.      See Wayside, 2014 WL 6634324, at *9.

9    The court will not require defendant to reimburse plaintiff for

10   this cost.

11             Because defendant does not object to the remaining $480

12   in costs, the court will award this amount to plaintiff.

13             IT IS THEREFORE ORDERED that plaintiff’s motion for

14   attorney’s fees, costs, and litigation expenses be, and the same

15   hereby is, GRANTED in part.     Defendant is directed to pay $14,850

16   in fees and $480 in costs.

17   Dated:   September 6, 2019

18

19

20
21

22

23

24

25

26
27

28
                                        13
